DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 2-3.
Applicant’s arguments in view of the claim amendments, see page 8 of the Remarks, filed July 29, 2021, with respect to the 35 U.S.C. 112 (a) rejection of claim 5 have been fully considered and are persuasive.  The 35 U.S.C. 112 (a) rejection of claim 5 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 8 of the Remarks, filed July 29, 2021, with respect to the 35 U.S.C. 112 (b) rejection of claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. 112 (a) rejection of claim 5 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 8 of the Remarks, filed July 29, 2021, with respect to the 35 U.S.C. 102 (a)(1) and (a)(2) rejection of claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102 (a)(1) and (a)(2) rejection of claim 1 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 8 of the Remarks, filed July 29, 2021, with respect to the 35 U.S.C. 103 rejections of claims 2 and 6-10 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 2 and 6-10 has been withdrawn. 

Applicant's arguments in view of the drawings submitted September 24, 2019 and the Remarks filed July 29, 2021 have been fully considered but they are not persuasive. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the needleless fluid port in claim 1, the needless vent port in claim 1, a first and second extension member in claim 5, the fluid pathway of the cannula to the needless fluid port in claim 6, and a gas pathway of the cannula to the needless vent port in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
	In claim 1, the limitation “needleless vent port” seen in line 8 of the claim will have the broadest reasonable interpretation as any port that is capable of venting that is defined as an opening that is needless that allows for the escape of gas or liquid or for the relief of pressure (See: https://www.merriam-webster.com/dictionary/vent).
	In claim 7, the limitation “a check valve” seen in line 4 of the claim will have the broadest reasonable interpretation as a valve that allows for one-way flow (See: https://www.merriam-webster.com/dictionary/check%20valve).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brad Wilson on August 27, 2021.
The application has been amended as follows: 
In claim 1, Line 7, “a needleless fluid port extending from a cartridge housing and” is deleted and replaced with --a needleless fluid port extending from the cartridge and—
In claim 1, Line 9, “a needleless vent port extending from the cartridge housing and” is deleted and replaced with --a needleless vent port extending from the cartridge and—
Claims 11-20 are cancelled. 

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Hachey (US 9849236 B2) in view of Kestenbaum (US 5429256 A) in further view of Mansour (US 20140261876 A1).
Regarding Claim 1:
Hachey discloses a portable electronic fluid dispenser that has:
A compounder system (Column 2, Lines 10-15, the portable electronic fluid dispenser is the compounder system as it provides custom-made concentrations), comprising: 
a cartridge (170, Figure 1A)  having: 
a plurality of controllable fluid pathways (Column 4, Lines 39-48) fluidly coupled to at least one diluent port (See Annotated Figure 1A below) and a receiving container port (See Annotated Figure 1A below), 
a pump mechanism (140, Figure 1A) actuable to pump a fluid within the plurality of controllable fluid pathways (Column 4, Lines 63-67 to Column 5, Lines 1-11), 
a needleless fluid port (160, Figure 1A and Column 4, Lines 48-54) having a first bellows (496, Figure 3, the resilient seal element is the bellows), and 
a needleless vent port having a second bellows (Column 4, Lines 48-54, the cartridge can have one or more needless connectors that can have bellows).
	Hachey does not disclose:
		A needleless fluid port extending from the cartridge, 
		a needleless vent port extending from the cartridge, and

Kestenbaum teaches a drug withdrawal system for a container that has:
A protrusion (44, Figure 5, the syringe shaft is the protrusion) configured to press and moveably actuate a cannula (36, Figure 3, the lance is the cannula) of a vial puck (30 and 14, Figure 5, the adapter and chassis are the vial puck).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hachey to include a protrusion configured to press and moveably actuate a cannula of a vial puck as taught by Kestenbaum with the motivation to withdraw medicine from the vial while reducing the chances of accidental needle prick.
	Hachey and Kestenbaum do not teach:
A needleless fluid port extending from the cartridge, 
		a needleless vent port extending from the cartridge, and
a protrusion configured to press and moveably actuate a cannula of a vial puck to couple the needleless fluid port and the needleless vent port to a vial containing a drug via fluid and gas pathways in the cannula, wherein the protrusion is disposed between the needleless fluid port and the needleless vent port, wherein the needleless fluid and vent ports are configured to receive into the cartridge respectively, a liquid and a gas from the vial.
	Mansour teaches a vial access cap and syringe that has:

wherein the needleless fluid (310, Figure 3) and vent (320, Figure 3) ports are configured to receive into the cartridge respectively, a liquid and a gas from the vial (Paragraph [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hachey and Kestenbaum to include a cannula of a vial puck to couple the needleless fluid port and the needleless vent port to a vial containing a drug via fluid and gas pathways in the cannula and wherein the needleless fluid and vent ports are configured to receive into the cartridge respectively, a liquid and a gas from the vial taught by Mansour with the motivation to provide a gas pathway for venting while liquid is being withdrawn from the vial. 
It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the needleless fluid port and needleless vent port (Column 4, Lines 48-54) of Hachey could be connected when the cannula (160, Figure 1A) of the vial puck (100, Figure 3) of Mansour are connected to the vial as seen in Kestenbaum.
Hachey, Mansour, and Kestenbaum fails, does not disclose, or makes obvious:
A needleless fluid port extending from the cartridge, 
		a needleless vent port extending from the cartridge, and
a protrusion configured to press and moveably actuate a cannula of a vial puck to couple the needleless fluid port and the needleless vent port to a vial containing a drug via fluid and gas 

The description of the compounder system that has a cartridge, a plurality of controllable fluid pathways, at least one diluent port, a container receiving port, a pump mechanism, a needleless fluid port, needleless vent port, a first bellows, a second bellows, a protrusion, a vial puck, a vial, fluid and gas pathways, and the protrusion is disposed between the needleless fluid port and the needleless vent port in context of the present application and all other limitation of claim 1 defines a configuration that is not anticipated and not obvious over the prior art of record. 
Hachey, Figure 1A
(Annotated by Examiner)

    PNG
    media_image1.png
    926
    1102
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamen (US 20110230825 A1) teaches a system for drug preparation and delivery that has a cartridge, a plurality of controllable fluid pathways, a fluid port, and a vent port. 
Tuckwell (US 8562582 B2) teaches a reconstitution device that has a vial, a vial puck, a cannula that is actuable, a fluid pathway, and a gas pathway. 
Wong (US 20060106360 A1) teaches a cannula that has a fluid pathway, a gas pathway, a vent, and a check valve. 
Ariagno (US 20120053555 A1) teaches an assembly to facilitate user reconstitution that has a vial, a vial puck, fluid pathway, a gas pathway, and a vent. 
Kriheli (US 8196614 B2) teaches an apparatus for contamination-free transfer of liquid that has a vial, a vial puck, fluid pathway, and a gas pathway.
Reynolds (US 20060155257 A1) teaches a pharmaceutical delivery system that has a vial puck, a fluid pathway, and a gas pathway.
Kramer (US 6050978 A) teaches a compounder system that has a cartridge, a pump mechanism, and a plurality of controllable fluid pathways. 
Orr (US 605978 A) teaches a needless valve connector that has bellows. 

Lev (US 8684994 B2) teaches a fluid transfer assembly with venting arrangement that has a vial, a vial puck, a cartridge, a cannula, and a fluid pathway. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                /Timothy P. Kelly/                                                                                                           Primary Examiner, Art Unit 3753